United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3892
                        ___________________________

                                  DaCosta Daniels

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 Joshua Tyler, Individually and in his official capacity as a police officer for the
                               City of Sioux City

                       lllllllllllllllllllll Defendant - Appellee

                      Sioux City Community School District

                             lllllllllllllllllllll Defendant
                                     ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Sioux City
                                 ____________

                          Submitted: September 4, 2015
                           Filed: September 10, 2015
                                 [Unpublished]
                                 ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
       DaCosta Daniels appeals the district court’s1 adverse grant of summary
judgment in her 42 U.S.C. § 1983 action asserting a Fourth Amendment excessive-
force claim and a state-law assault claim against a police officer.

       After careful de novo review, viewing the evidence and drawing all reasonable
inferences in favor of Daniels, see Laganiere v. Cty. of Olmsted, 772 F.3d 1114, 1116
(8th Cir. 2014), we conclude that the district court properly granted summary
judgment based on qualified immunity, see Graham v. Connor, 490 U.S. 386, 396-97
(1989); Crumley v. City of St. Paul, 324 F.3d 1003, 1007 (8th Cir. 2003), and
statutory immunity, see Iowa Code § 804.8(1); Johnson v. Civil Serv. Comm’n, 352
N.W.2d 252, 257 (Iowa 1984).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.

                                         -2-